Title: To Thomas Jefferson from Thomas Appleton, 10 June 1824
From: Appleton, Thomas
To: Jefferson, Thomas


 Dear Sir
Leghorn
10. June 1824—
On the 10th of may arriv’d here Giacomo Raggi from Paris,—as he had consum’d all his money in new-York, he obtain’d permission, from the commander of the U.S. Ship the Cyane, which convey’d Mr Brown to Havre to embark in that vessel; and from which he landed, absolutely cent-less.—taking his place in the Dilligence, he arriv’d in Paris, but his trunk was retain’d for payment. In this distress’d Situation, he applied to the American Consul, and by a well-tim’d history, he procur’d on loan, 500 francs, with promise to pay, through me.—on his arrival here, he presented me your original letter of the 8th of Octr covering his contract for the marble bases—he was in error, from the expence of execution, to the last polish of the marble, and without counting his own labour, he must Still be a loser by the contract; however, considering the authority you gave me, and the ardent desire he express’d to perform his engagement, although So greatly detrimental, I acceded to his wishes, on his promise to compleat the bases in 3 months.—I have paid his debt in Paris, reminding him of the 50. Dollars, he receiv’d from you; & gave him in hand 57. Dollars.—I have plac’d him under the direction of my Sculptor at Carrara, who facilitates his procuring the marble, watches his progress, and will pay him 20. dollars a week, until they Shall be terminated; when I shall pay to him the balance—If he is punctual in their execution, I shall inform you, what I really think, he may lose by his injudicious contract, that you may be able to determine, what remuneration, if any, Should be Afforded him.—As it is probable the bases will be compleated in all August, they Shall be Shipp’d in the first vessel for the U. States.—The capitels progress to my Satisfaction.—Accept, Sir, the expressions of my great respect.Th: AppletonPostscriptum 25 JuneI have learnt from my Sculptor at Carrara, of a distressing misfortune which has befallen Giacomo Raggi, who fell from his chair while asleep after Supper, & has broken the left clavical which will probably prevent him the use of his arm for 3 months—The bases were in full progress, & are now directed by my Sculptor.—notwithstanding they are depriv’d of his labour, I hope & expect, they will be compleated in September.—It T: A—